Citation Nr: 0902036	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  02-10 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a human 
bite to the chest.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney 


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel








INTRODUCTION

The veteran served on active duty from December 1951 to 
November 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") in September 
2008, which vacated a March 2007 Board decision denying 
service connection for residuals of a human bite to the chest 
and remanded the case to the Board for readjudication.

The issue on appeal initially arose from a February 2002 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.  In a 
decision dated in November 2004, the Board denied service 
connection for residuals of a human bite to the chest, and 
the Court remanded the case in January 2006 for additional 
development.  In June 2006, the Board remanded the case to 
the RO for additional development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  A human bite to the chest is shown as likely as not to be 
due to the veteran's service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
residuals of a human bite to the chest was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court").  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006)).  Given the 
determination reached in this decision, the Board is 
satisfied that adequate development has taken place and that 
there is a sound evidentiary basis for resolution of this 
claim for service connection for residuals of a human bite to 
the chest at present without detriment to the due process 
rights of the veteran.

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).   
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Factual Background and Analysis

The veteran contends that while in service he was bitten by a 
comrade in a kitchen.  He has provided details about the 
incident in various signed statements.  He contends that he 
was working in a kitchen area at either Camp Kilmer in New 
Jersey or Fort Meade in Maryland prior to being shipped 
overseas to Germany.  A fellow serviceman attacked him and 
bit his chest severely.  He explained that he sought medical 
treatment for this injury.  He also reported that his 
commanding officer, whose name he submitted to the RO for 
verification, witnessed the attack and settled the dispute 
between the two men by making them shake hands to avoid any 
disciplinary proceedings.  He reported that he was treated at 
the camp dispensary and received three days bed rest because 
the bite was severe.  The veteran has also contended that the 
site of the wound has burned and ached ever since the injury.

As the veteran's service treatment records and service 
records were destroyed by fire at the National Personnel 
Records Center, the record before the Board is incomplete.  
The Board is aware that in such situations it has a 
heightened obligation to explain its findings and conclusions 
and carefully consider the benefit-of-the-doubt rule.  See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Moreover, the 
veteran requested assistance locating possible alternative 
sources of records to support his claim, and the RO made 
multiple requests for all his service treatment records.  The 
Board finds that further attempts to obtain additional 
service evidence would be futile.

Available medical evidence in the claims file includes 
private and VA treatment records, dated from July 1965 until 
2001, which, while reflecting treatment for back strain, a 
worker's compensation injury and other ailments, does not 
show complaints of, or treatment for, a human bite to the 
chest.

A February 2002 VA medical record revealed that the veteran 
reported an old bite to the left breast while in service with 
current pain in the left chest area.  On objective 
examination, the examiner noted that the left nipple was 
healed, and that there was a small scar from an old bite.  

April and June 2002 VA medical records noted the veteran 
experienced intermittent pain with this old bite injury above 
the left breast, and that he had a small scar from the old 
bite.

A September 2002 VA medical record noted that the left nipple 
was healed, but there was a small scar from an old bite.

A December 2002 VA medical record noted that an old bite 
injury above the left breast was healed but still tender.

A December 2003 VA medical record noted a healed area above 
the left nipple with the skin darkened in a half-moon 
pattern.  The veteran told the examiner that this was 
incurred in service during a fight in the kitchen over duty 
assignments.  Some numbness and tingling around the bite site 
were noted as probably related to neuropathy. 

VA medical records dated in June 2004, June 2005 and June 
2006 noted that the old bite injury above the left breast was 
well-healed and asymptomtic, that the skin was darkened in a 
half-moon pattern, and that the injury was incurred in 
service during a fight in the kitchen over duty assignments.

The veteran underwent a fee-basis VA examination in September 
2006.  The veteran reported a history of suffering from a 
human bite to the chest since 1951.  Current symptoms were 
reported as resembling a heart attack or burning sensation.  
Sharp pain was reported to impair function.  Examination of 
the skin revealed a level scar at the left pectoral muscle 
measuring about 2.5 cm by 0.3 cm.  There was no tenderness, 
disfigurement, ulceration, adherence, instability, tissue 
loss, inflammation, edema, keloid formation, hypopigmentation 
or hyperpigmentation, or abnormal texture.  The examiner 
diagnosed status post human bite to left pectoral area with 
residual scarring.  Subjective factors were noted as left 
chest wall pains.  

In view of the totality of the evidence, including the fact 
that the veteran's service records were destroyed and, 
therefore, unavailable for the adjudication of this claim, 
and the allegedly informal resolution of the alleged 
inservice kitchen conflict that gave rise to the service 
injury in question, the Board concludes that, with the 
resolution of doubt in the veteran's favor, that the 
residuals of a human bite of the chest are the direct result 
of an inservice injury and that the veteran's current 
disability is as likely as not due to the veteran's period of 
active service.  The Board notes that in its November 2004 
decision it explicitly did not dispute that the veteran was 
bit in the chest by another serviceman while in service.  
While there is no contemporaneous medical evidence to 
corroborate this injury, the veteran has submitted numerous 
written statements over the years explaining details of the 
alleged incident.  The Board notes that whether a soldier is 
bitten by another member of the Armed Forces is the type of 
matter for which a layman has been found competent to 
testify.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) 
(finding lay testimony competent if limited to matters the 
witness actually observed and within the realm of the 
witness's personal knowledge).  .  

There is some evidence of record, or rather the lack of 
evidence occasioned in large part by missing service records 
destroyed by fire through no fault of the veteran, that 
supports a finding that the veteran's claimed residuals of a 
human bite to the chest are not related to his active 
military service.  Consequently, the Board finds that the 
evidence of record is at least in equipoise and, therefore, 
affording the veteran the benefit of the doubt, service 
connection for residuals of a human bite to the chest is 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
This allowance is subject to the applicable laws and 
regulations that govern awards of VA compensation.  See 
38 C.F.R. § 3.400 (2008).  


ORDER

Entitlement to service connection for residuals of a human 
bite to the chest is allowed.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


